United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2098
                         ___________________________

                                 Douglas McPherson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

            Megan J. Brennan, Postmaster General, U.S. Postal Service

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: March 13, 2018
                               Filed: April 30, 2018
                                    [Published]
                                  ____________

Before GRUENDER, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       Douglas McPherson appeals the district court’s dismissal for failure to state a
claim in his discrimination-in-hiring action. After carefully reviewing the record and
the parties’ arguments on appeal, we affirm in part and reverse in part. See Plymouth
Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (grant of motion to
dismiss is reviewed de novo).
       McPherson alleged that he was improperly rejected for the position of Criminal
Investigator with the United States Postal Service (USPS) in violation of the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et seq., and that he
should have been given preference for the position due to his status as a veteran. He
attached the job description for the position and alleged that he was qualified for the
position. The district court granted the Postmaster General’s motion to dismiss the
action under Federal Rule of Civil Procedure 12(b)(6), concluding that McPherson
was precluded from bringing his veteran’s preference claim in federal district court,
and that he failed to allege one of the elements of the prima facie case for his ADEA
claim by admitting that he did not possess a basic requirement listed in the job
description.1

       We conclude that the court erred in dismissing McPherson’s ADEA claim. See
Minn. Majority v. Mansky, 708 F.3d 1051, 1055 (8th Cir. 2013) (in reviewing Rule
12(b)(6) dismissal, the court assumes all facts in the complaint to be true and
construes all reasonable inferences in favor of complainant). While the Postmaster
General argues that McPherson did not plead facts to show he was qualified for the
position because he did not allege that he met all of the minimum qualifications set
forth in the job description (specifically, he did not possess an “1811” criminal
investigator classification), McPherson’s allegations indicated that the criteria the
USPS relied upon in evaluating qualification for the position differed from the criteria
set forth in the job description, as the individual selected for the position did not meet
the stated criteria, and the Office of Personnel Management’s qualification standards
for the position did not require an 1811 classification. See Tusing v. Des Moines
Indep. Cmty. Sch. Dist., 639 F.3d 507, 515 (8th Cir. 2011) (prima facie case of age
discrimination in hiring requires a showing that plaintiff was in the protected age


      1
       McPherson does not challenge on appeal the district court’s dismissal of his
claim based on his veteran’s preference. See Hess v. Ables, 714 F.3d 1048, 1015 n.2
(8th Cir. 2013) (claims not addressed in brief are abandoned).

                                           -2-
group (over 40), plaintiff was qualified for the position, plaintiff was not hired, and
employer hired a younger person to fill the position). Because McPherson alleged
that he had the educational and professional experience required for the position, we
conclude that he adequately pled a prima facie case. See Blomker v. Jewell, 831 F.3d
1051, 1056 (8th Cir. 2016) (prima facie case is an evidentiary standard, not a pleading
requirement (citing Swierkiewicz v. Sorema, 534 U.S. 506 (2002))); Hager v. Ark.
Dep’t of Health, 735 F.3d 1009, 1014 (8th Cir. 2013) (“Under Swierkiewicz, a
plaintiff need not plead facts establishing a prima facie case of discrimination . . . in
order to defeat a motion to dismiss.”); see also Wilson v. Ark. Dep’t of Human Servs.,
850 F.3d 368, 372 (8th Cir. 2017) (plaintiff’s burden at the prima-facie-case stage of
the analysis is “not onerous”).

     Accordingly, we reverse the dismissal as to McPherson’s ADEA claim, and
remand for further proceedings on that claim. We affirm in all other respects.
                      ______________________________




                                          -3-